NUMBER 13-16-00602-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                          Appellant,

                                           v.

ANTONIO MENCHACA JR. AND PERLA NEVAREZ,                                     Appellees.


                     On Appeal from the 444th District Court
                          of Cameron County, Texas.



                                      ORDER
                Before Justices Rodriguez, Garza, and Longoria
                               Order Per Curiam

      This cause is before the Court on the appellees’ amended motion to order

supplementation of the clerk’s record. On November 3, 2016, the appellees filed with

the trial court clerk its designation of clerk’s record. On November 8, 2016, the clerk’s

record was filed but did not contain various items that had been designated by appellees
to be included in the clerk’s record. On November 29, 2016, appellees requested the

clerk’s record be supplemented with the omitted items, but to date the record has not

been supplemented.

       When a relevant item has been omitted from the clerk’s record, the appellate court

may by letter direct the trial court clerk to prepare, certify, and file in the appellate court a

supplemental clerk’s record containing the omitted item or items. See TEX. R. APP. P.

34.5(c)(1).   Accordingly, the appellees’ motion to supplement the clerk’s record is

GRANTED.

       The trial court clerk of the 444th District Court of Cameron County is directed to

prepare a supplemental record in this case to include 1) September 28, 2016 – Exhibits

A thru H of Claimant’s First Amended Answer, Plea to the Jurisdiction, Special

Exceptions, Motion for Return of Seized Property & Counterclaim; 2) October 10, 2016 –

State of Texas Trial Brief on the State’s Plea to the Jurisdiction along with Exhibit A thru

J; and 3) October 10, 2016 – Defendant-Counterclaimant’s Brief on Issues before the

Court. The supplemental record shall be filed with this Court within 20 days from the

date of this order.

       IT IS SO ORDERED.

                                                           PER CURIAM

Delivered and filed this
the 3rd day of January, 2017.




                                               2